      Case 1:16-cv-09517-LAK-KHP Document 316 Filed 08/31/20 Page 1 of 1

                       BROOK & ASSOCIATES, PLLC
                             NEW YORK | N E W J E R S E Y | WASHINGTON DC

BRIAN C. BROOK                                                                  100 CHURCH STREET
BRIAN@BROOK‐LAW.COM                                                             FLOOR 8
                                                                                NEW YORK, NY 10007
                                                                                TEL: (212) 256‐1957




                                                       August 31, 2020

By ECF

The Honorable Katherine H. Parker
United States Magistrate Judge
United States Courthouse
500 Pearl Street
New York, NY 10007

Re:    Daniel Kleeberg et al. v. Lester Eber et al., 1:16-cv-09517-LAK-KHP
       Conference Call and Further Lester Eber Substitution Extension Request

Dear Judge Parker,

I write in response to Wendy Eber’s counsel’s letter advising that Wendy and her brother have
agreed to delay the appointment of an executor by an additional six weeks. Given that the Court
found a way to issue its summary judgment decision without the Estate being substituted, that
suggests that there is more we can accomplish now as well. To that end, I respectfully request
that the Court hold a conference call as soon as practicable to discuss the scheduling of this case
for trial before Judge Kaplan, since it is my understanding that trial dates are becoming
increasingly hard to schedule and delay would be prejudicial to Plaintiffs’ rights.

I also write because leave from the Court is required to once again extend the deadline to file a
motion to substitute. We ask that the Court extend the deadline another 30 days and again direct
Defendants to advise the Court and Plaintiffs of the status of the estate as soon as any new
information is available.

We thank the Court for its attention to this matter.

                                                       Respectfully submitted,


                                                                            .
                                                       Brian C. Brook




                                       WWW.BROOK‐LAW.COM
